Citation Nr: 0103593	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-20 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date earlier than July 24, 
1997, for the award of service connection and the assignment 
of a 100 percent disability rating for major depression with 
psychotic features.

2.  Entitlement to an effective date earlier than July 24, 
1997, for the award of service connection and the assignment 
of a 30 percent disability rating for chronic headaches.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 Hearing Officer 
Decision by the Manila, Philippines, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which established 
service connection and assigned a 100 percent disability 
rating for "major depression with psychotic features" and a 
30 percent disability rating for "chronic headache[s]," 
both effective from July 24, 1997.  

A personal hearing was conducted at the RO before a local 
hearing officer in July 1999.


REMAND

Review of the record reveals that in October 2000, as shown 
as part of an "Appellant's Brief," the Board received 
correspondence from the veteran's accredited representative 
claiming clear and unmistakable error (CUE) existed in the 
December 6, 1977, rating decision which failed to grant 
service connection for major depression.  The Board notes, 
parenthetically, that the date of the actual rating decision 
was December 9, 1977.  The Board also notes that as part of 
the same December 1977 rating decision entitlement to service 
connection for headaches, claimed as migraines, was also 
denied.  The Board notes that it would be premature and 
prejudicial to consider the earlier effective date claims on 
appeal prior to adjudication of this CUE claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that all issues "inextricably intertwined" 
with the issue certified for appeal, are to be identified and 
developed prior to appellate review.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  The Court has also held that once a 
CUE decision becomes final, either because a Board or RO 
decision was not timely appealed or because the Court 
rendered a decision on the issue in that case, that 
particular claim of CUE is res judicata and may not be raised 
again.  Russell v. Principi, 3 Vet. App. 310, 315 (1992).  
Therefore, the Board finds the issue of CUE with respect to 
the December 1977 rating decision is inextricably intertwined 
with the issues currently on appeal and the case must be 
remanded to the RO for additional development.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Additionally, the Board points out that of record is shown to 
be a VA Form 23-22 (now VA Form "21-22"), which indicates 
that the veteran had appointed the Disabled American Veterans 
(DAV) to afford him representation.  The date of this 
appointment is noted to be in December 1981.

In order for a recognized organization to be designated as an 
appellant's representative, an appellant must execute a VA 
Form 21-22 "Appointment of Veterans Service Organization as 
Claimant's Representative."  38 C.F.R. § 20.602 (2000).  
This, as indicated above, has been accomplished by the 
veteran.  

Of significance, review of the claims folder does not 
indicate that, concerning the issues now on appeal before the 
Board, a local accredited representative from DAV has had an 
opportunity to review the claims folder and provide written 
argument prior to returning the claims folder to the Board.  
The law provides that a veteran has the right to full 
representation in all stages of an appeal by a recognized 
organization.  38 C.F.R. § 20.600 (2000).

The Board further points out that while both issues as 
currently indicated on the title page of this decision were 
addressed in the course of the above-mentioned July 1999 
hearing, review of the evidence of record reveals that only 
the issue concerning entitlement to an earlier effective date 
for the grant of service connection for major depression with 
psychotic features was discussed as part of a supplemental 
statement of the case (SSOC) mailed to the veteran in 
September 1999.  In addition, an examination of the evidence 
does not show that the veteran withdrew his claim for an 
earlier effective date for the grant of service connection 
for chronic headaches.  As such, it is the opinion of the 
Board that the RO should inform the veteran, through the use 
of a SSOC, of the current status of his earlier effective 
date claim as related to his perfected appeal regarding 
chronic headaches.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should afford the local 
representative the opportunity to review 
the veteran's claims folder and present 
arguments regarding the issues as stated 
on the title page.  

2.  The RO should adjudicate the 
veteran's claim of CUE in the December 9, 
1977, rating decision, taking into 
consideration the contentions set forth 
in the October 2000 Appellant's Brief as 
well as any additional argument submitted 
by the local representative received 
pursuant thereto.

3.  If the CUE claim is denied, the RO 
should provide the veteran with notice of 
his appellate rights.  Upon receipt of a 
timely notice of disagreement, if any, 
the RO should furnish the veteran and his 
accredited representative a statement of 
the case with citation to and discussion 
of all applicable law and regulations. 
Thereafter, if the veteran files a timely 
substantive appeal concerning the CUE 
issue, the RO should certify the issue 
for appellate review.  If the veteran 
does not complete a timely appeal 
regarding the CUE issue, the RO should 
return the case to the Board for further 
appellate consideration of his earlier 
effective date claims, if otherwise in 
order. 

4.  If the CUE claim is granted, the RO 
should then readjudicate the earlier 
effective date claim.  If the 
determination remains adverse, the 
veteran and his representative should be 
furnished a SSOC which includes a summary 
of any additional evidence submitted.  
The requisite period of time for a 
response should be afforded.  

5.  The RO should, by means of a SSOC, 
inform the veteran as to the current 
status of his earlier effective date 
claim concerning the grant of service 
connection for chronic headaches.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


